DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2012 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification contains claims 1-13 which have been cancelled by applicant see pages 13-16 they need to be deleted from specification.  
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation are: 
Controller claims 14-19
Processor claims 14, and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 states: “the processor is configured to calculate a temporal gradient in engine rotational speed in dependence on the third signal; and the determination of the expected engine rotation direction is performed in dependence on said temporal gradient.
Claim 21 states: calculating a temporal gradient in the engine rotational speed, wherein determining the expected engine rotation direction is performed in dependence on said temporal gradient.
Specification states the third signal may comprise a signal from a crank sensor of the engine.
Communicating with such a crank sensor may allow the controller to accurately determine the engine speed. Optionally, the pulse produced when one of the reluctor ring teeth passes the predetermined position may be indicative of the direction in which the tooth passed the predetermined position. Advantageously, this allows the controller to reliably determine the current rotation direction of the engine. This is well known and enabling.  On the other hand the specification states “The processing means may be arranged to calculate a temporal gradient (see below for definitions of temporal gradient) in the engine rotational speed in dependence on the third signal, and the determination of the expected engine rotation direction is performed in dependence on said temporal gradient. This may allow an accurate extrapolation of the current engine speed to be performed to determine the expected rotation direction. In some examples a polynomial extrapolation may be performed.
s 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for calculating the speed and direction of rotation, it does not reasonably provide enablement for calculating a temporal gradient in the engine rotational speed, wherein determining the expected engine rotation direction is performed in dependence on said temporal gradient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or carry out the method of the invention commensurate in scope with these claims. The specification hinted on extrapolation and a polynomial extrapolation but did not provide any examples or test data to verify the claimed subject matter.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “temporal gradient” in claims 14 and 21 is used by the claim to mean “best interpretation of meaning is an equation, or map that correlates a forecasted crank count to a directional vector or flywheel.” while the accepted meaning is a change in the concentration 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOIT et al. US 2014/0336909 A1. (Hereafter DOIT)
DOIT discloses a controller (20)  for a starter motor (12) and an engine (21), the controller comprising: an input configured to receive a first signal (brake sensor) indicative of shutdown of the engine being required, a second signal (accelerator sensor (throttle position sensor) indicative of restart of the engine being required after initiation of shutdown of the engine, and a third signal ( a crank angle sensor (crankshaft sensor 25) indicative of a position of the engine; an output (19,24); and a processor configured to communicate with the input and the output, (para. [0094])wherein: the processor is configured to monitor the third signal (25) and determine an expected engine rotation direction (TRR) after a predetermined delay in dependence on the third signal (25); (para. [0113],[0019][0126], fig.3(g)) the controller is configured to control the output to cause the starter motor to be actuated upon receipt 
Regarding claim 15, DOIT discloses a controller as claimed in claim 14, wherein: the output is operable to provide a shutdown signal to cause shutdown of the engine; the first signal is indicative of a speed of a vehicle being below a threshold value (para [0062] and a brake of the vehicle being actuated; [para [0048,[0066]]and the processor is configured to cause the output to provide the shutdown signal upon receipt of the first signal. Para [0078]
Regarding claim 16. DOIT discloses a controller as claimed in claim 15, wherein the first signal comprises a signal from a brake controller indicative of the vehicle being held stationary and a pressure applied to a brake pedal of the vehicle being greater than a predetermined value. Para [0066] [0078]-[0081]
Regarding claim 17, DOIT discloses a controller as claimed in claim 15, wherein the output is operable to provide a shutdown signal to cause shutdown of the engine when the vehicle is in motion. [0081]
Regarding claim 19, DOIT discloses a start-stop system comprising the controller as claimed in claim 14. Para [0001]
Regarding claim 20, DOIT discloses a vehicle comprising the stop-start system as claimed in claim 19. Para [0048]
RR)after a predetermined delay; receiving an engine restart signal (COM) indicating that restart of the engine is required; actuating a starter motor (12), wherein if the expected engine rotation direction is positive when the engine restart signal is received, actuating the starter motor upon receipt of the engine restart signal, (para [0120],[0128]), and if the expected engine rotation direction is negative when the engine restart signal is received, delaying actuating the starter motor until determining that the expected rotation direction is positive; and calculating a temporal gradient in the engine rotational speed, wherein determining the expected engine rotation direction is performed in dependence on said temporal gradient. . [paras [0112], [0186]-[0189]
Claim Rejections - 35 USC § 103
Claim 22and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DOIT as applied to claim 21 above, and further in view of Leone et al. US 2015/0369180. 
Regarding claim 22, DOIT applies as in claim 21 but does not expressly discloses initiating shutdown of the engine is performed in dependence on receipt of a first signal indicative of a speed of the vehicle being below a threshold value and a brake of the vehicle being actuated.
Leone et al. disclose a start/stop system where in the step of initiating an engine shutdown is performed upon receipt of a signal indicative of the vehicle being held stationary, wherein the signal indicative of the vehicle being held stationary comprises a signal from a brake controller indicative of the vehicle being stationary and at least one of: a parking brake of the vehicle being applied and a pressure applied to a brake pedal of the vehicle being greater than a predetermined value. See claim 10. 
Regarding claim 24, the vehicle speed implies vehicle is in motion.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DOIT as applied above, in view of Leone et al. US 2015/0369180 and father in view Doering et al. US 20120208674A1.
DOIT in view of Leone et al. apply as in claim 22 above, comprising initiating the shutdown of the engine shutdown when the vehicle is in motion however they do not expressly mention wherein the threshold value is approximately 20 kilometers per hour.
Doering et al. expressly states a threshold value for engine speed at 30 mph which is higher than 20 Kph.  Since 20kph is in the range of Doering et al. it would have been routine design choice to lower the threshold to 20kph since at 20kph the system both operate the same both being within the thresholds. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DOIT in view Doering et al. US 20120208674A1.
DOIT applies as to claim 15 above however does not expressly state 1, wherein the threshold value is approximately 20 kilometers per hour.
Doering et al. expressly states a threshold value for engine speed at 30 mph which is higher than 20 Kph.  Since 20kph is in the range of Doering et al. it would have been routine design choice to lower the threshold to 20kph since at 20kph the system both operate the same both being within the thresholds
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/              Examiner, Art Unit 3747           
                                                                                                                                                                               
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747